DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	This application is a continuation of U.S. Application No. 14/251,819 filed on April 14, 2014 now abandoned, which is a continuation of U.S. Application No. 13/063,873 filed on March 14, 2011 now abandoned, which claims priority to Provisional Application No. 61/096,940 filed on September 15, 2008.

Response to Amendment
	No amendments to the claims were made by Applicant’s reply filed June 21, 2021.  Claims 1-43 are canceled.  Claims 44-63 are currently pending and presented for examination.

Response to Arguments
Applicant's arguments filed June 21, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Zefirov is completely silent to treating epilepsy.  Applicant further argues that Kozachuk does not suggest in any way that an NMDA receptor antagonist of any kind would or could treat epilepsy. Applicant argues that Kozachuk does not teach or disclose any method for treating epilepsy and states that “Memantine i.e., a provoked seizure. Applicant further argues that Yen reports that following treatment with NMDA receptor antagonists, more than half of the treated animals developed epilepsy. 
These arguments are found not persuasive since Zefirov et al. specifically demonstrate the anti-NMDA activity of the compounds disclosed therein including dimebolin (compound 10 in Table A) (columns 6 and 7).  Zefirov et al. teaches that in control animals, injection of NMDA into the lateral ventricle caused run, jumps, convulsions and then death of the animals (column 6 lines 38-44).  Zefirov et al. further teaches that each of the test compounds including dimebolin was able to prevent the development of convulsions and the death of the animals (column 6 lines 45-50 and Table A column 7). Thus Zefirov et al. specifically teaches that dimebolin and the compounds disclosed therein as well as salts thereof inhibit or reduce NMDA-induced convulsions, and thus Zefirov et al. specifically teaches that dimebolin and the compounds disclosed therein are NMDA receptor antagonists that inhibit activity of 
With respect to Applicant’s argument that the prior art does not teach epilepsy or an epileptic syndrome characterized by an unprovoked seizure, it is noted that the claims of the instant application do not recite treating unprovoked seizures.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., unproved seizures) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Thus for reasons of record and for the reasons detailed above, the previous rejection under 35 USC 103 is hereby maintained and reproduced below.  This action is FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 44-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zefirov et al. U.S. Patent No. 7,071,206 B2 (Provided on IDS) in view of Kozachuk U.S. Publication No. 2004/0102525 A1 (Provided on IDS) and Yen et al. (2004, Epilepsy Research, 59(1), pages 43-50) (Provided on IDS). 
Claims 44-63 of the instant application claim a method of reducing seizures or delaying seizure onset in epilepsy, comprising administering one or more dimebolins or pharmaceutically acceptable salts thereof as the only active pharmaceutical ingredient.
Zefirov et al. teaches a method of treating neurodegenerative diseases comprising the administration of a compound of general formula (I) wherein R1 and R3 are Me and R2 is 6-Me-3Py-(CH2)2 which is dimebolin and salts thereof (abstract).  Zefirov et al. teaches that the compounds disclosed therein, which include dimebolin have anti-NMDA activity (column 6 lines 15-62 and Table A in column 7).  Zefirov et al. further teaches that the NMDA-antagonist properties of compounds of formula (I) including dimebolin, permit them to be useful in the treatment of neurodegenerative 
Zefirov et al. specifically demonstrate the anti-NMDA activity of the compounds disclosed therein including dimebolin (compound 10 in Table A) (columns 6 and 7).  Zefirov et al. teaches that in control animals, injection of NMDA into the lateral ventricle caused run, jumps, convulsions and then death of the animals (column 6 lines 38-44).  Zefirov et al. further teaches that each of the test compounds including dimebolin was able to prevent the development of convulsions and the death of the animals (column 6 lines 45-50 and Table A column 7).
Thus Zefirov et al. specifically teaches that dimebolin and the compounds disclosed therein as well as salts thereof inhibit or reduce NMDA-induced convulsions, and thus Zefirov et al. specifically teaches that dimebolin and the compounds disclosed therein are NMDA receptor antagonist that inhibit activity of NMDA.
Zefirov et al. does not specifically teach reducing seizures or delaying seizure onset in epilepsy.
However, at the time of the instant invention, NMDA receptor antagonists were well-known in the art for the treatment of epilepsy and epileptic syndromes.  Kozachuk teaches the use of NMDA receptor antagonists in the treatment of epilepsy defined as a neurological disease characterized as a paroxysmal, self-sustaining and self-limited cerebral dysrhythmia, genetic or acquired in origin, and either physiologic or organic in mechanism, classified by clinical and EEG criteria into generalized seizures, partial or focal seizures, plus various other specific epileptic syndromes [0032].

Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned teachings and employ dimebolin and the compounds of Zefirov et al. for the treatment of epilepsy since at the time of the instant invention, NMDA receptor antagonists were well-known in the treatment of epilepsy and epileptic syndromes as taught by Kozachuk and Yen et al.  Thus since the compounds of Zefirov et al. are NMDA receptor antagonists and inhibit NMDA activity and also inhibit NMDA-induced convulsions, an ordinary skilled artisan would have been motivated to use the compounds of Zefirov et al. in a method of treating epilepsy and epileptic syndromes with a reasonable expectation of success.  Thus employing dimebolin and the compounds of Zefirov et al. in a method of treating epilepsy is rendered obvious.  Therefore since treating epilepsy is rendered obvious comprising the administration of one or more dimebolin compounds, reducing seizure or delaying seizure onset in epilepsy is also rendered obvious since administration of the same compounds to the same patient for the treatment of the same disorder will necessarily have the same effects of reducing seizures and delaying seizure onset.
Moreover, treating the various types of epilepsy as claimed in claims 49-60 of the instant application is rendered obvious in view of the cited teachings which teach treating epilepsy in general.  Thus in the absence of secondary considerations treating all forms of epilepsy is rendered obvious.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 44-63 are rejected.  Claims 1-43 are canceled.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM